         Case 1:20-mj-05422-JGD Document 1-2 Filed 11/18/20 Page 1 of 7



                          AFFIDAVIT IN SUPPORT OF
                            A CRIMINAL COMPLAINT

     I, Bryce J. Ferrara, being sworn, state:

                    Introduction and Agent Background

1.   I have been a Special Agent with the Federal Bureau of

Investigation (“FBI”) since January 2019 and assigned to the Boston

Division since May 2019. More specifically, I am currently assigned

to the FBI Boston Division’s Violent Crime Task Force (“VCTF”),

which is comprised of law enforcement personnel from the FBI,

Boston    Police    Department    (“BPD”),   Massachusetts     State      Police

(“MSP”), Braintree, Malden, Saugus, Somerville, and Dedham Police

Departments.     As a Special Agent with the FBI, I have conducted

investigations dealing with bank and commercial robberies and

burglaries, Hobbs Act, extortion, and crimes against persons. I

have also received specialized training regarding investigative

techniques, evidence collection, and evidence preservation.

2.   I am aware that Title 18, United States Code, Section

2113(a) makes it a crime for anyone to use force and violence,

or intimidation, to take from the person of another, money or

any other thing of value belonging to or in the care, custody,

control, management, or possession of any federally-insured

financial institution.

3.   I make this affidavit in support of a criminal complaint

charging Stephen D. Williams (“Williams”), DOB: xx/xx/1964, with


                                       1
         Case 1:20-mj-05422-JGD Document 1-2 Filed 11/18/20 Page 2 of 7



the robbery of a branch of the Santander Bank located at 575

Boylston Street Boston, Massachusetts on November 13, 2020. On the

date of the robbery the deposits of the Santander Bank were insured

by the Federal Deposit Insurance Corporation. The facts stated

herein     are   based    on   my    own    personal    involvement     with   this

investigation, as well as from information provided to me by other

law   enforcement        officers    involved      in   the   investigation.      In

submitting this affidavit, I have not included each and every fact

known to me about this investigation; rather, I am only submitting

enough evidence necessary to establish the requisite probable

cause.

                                    INVESTIGATION

4.    On    November     13,   2020,       at   approximately   12:24    p.m.,    an

unidentified male (“the robber”) entered a branch of the Santander

Bank located at 575 Boylston Street, Boston, Massachusetts.                      The

robber approached a teller and handed her a note which stated words

to the effect, “Give me all the cash I have a gun.”                     The robber

then stated, words to the effect, “Give me the money, the first

and second drawer, don’t give me the bait, I see the bait don’t

give me that.”       The robber additionally demanded a bag from the

teller.     The teller told the robber she did not have a bag.                   The

teller then proceeded to give the robber cash from her drawer.

The robber retrieved the demand note and took the bank’s money,



                                            2
         Case 1:20-mj-05422-JGD Document 1-2 Filed 11/18/20 Page 3 of 7



which he, the robber, stuffed inside his coat, and he exited the

bank.

5.      Following the robbery, the teller was interviewed and

relayed facts consistent with those reflected in the previous

paragraph.      The teller described the robber as a black male,

approximately thirty to thirty five years of age, approximately

five feet five inches to five feet six inches tall, and wearing

a grey and black knit hat, a black surgical mask, a navy-blue

jacket, and a black sweater.         The teller also stated that the

robber was possibly wearing gloves.

6.      Bank surveillance cameras were functioning and operating on

the date of the robbery. The cameras captured images of the

robber inside the bank and interacting with the teller. The

cameras captured images of the robber consistent with the

teller’s description. I have also observed this video and the

robber appears to be a short black male, wearing a dark knit

hat, a dark blue jacket, blue latex gloves, dark pants and white

sneakers.      In this video I also observed the teller handing the

robber what appears to be large sums of US currency wrapped in

bands to the robber.

7.   The bank conducted a post-robbery audit and determined that

the robber had taken $7,643 in US currency during the robbery.




                                       3
        Case 1:20-mj-05422-JGD Document 1-2 Filed 11/18/20 Page 4 of 7



                   THE ARREST OF STEPHEN D. WILLIAMS

8.     Members of the Boston Police responded to the robbery and,

after interviewing various bank personal and others, issued a

police transmission (“CAD”) concerning the robbery.            The CAD

described the robber as a black male, 30’s, 5’5” tall, 170

pounds, black knit hat, black face mask, navy jacket, blue pants

and that he had put money inside his jacket.

9.    A few minutes after issuing the CAD, the Boston Police

received additional information from an individual known to law

enforcement (“the witness”).        The witness stated that he had

just observed an individual walking on Waltham Street heading

towards Washington Street.       The witness stated that this

individual was counting money which had bands on it.             The

witness stated that he observed this individual remove his

jacket, pull a black trash bag from the street trash, and place

the jacket inside the black trash bag and walk away on Waltham

Street carrying the black trash bag. 1        The witness described this

individual as a male wearing a black long-sleeved shirt and

jeans and carrying a black trash bag.          This information was

additionally transmitted by Boston Police.

10.    A few minutes later, a Boston Police Officer, who had

received the transmissions referenced above, observed an



1 The location is approximately .7 miles from the Santander Bank on Boylston
Street.

                                      4
        Case 1:20-mj-05422-JGD Document 1-2 Filed 11/18/20 Page 5 of 7



individual fitting the description on Albany Street. 2            The

officer noted that the individual was a short black male,

wearing a black long sleeved shirt, blue jeans, white sneakers,

and a green face covering.       The officer also noted that the

individual was carrying a black trash bag.           At this time two

additional Boston Police Officers arrived and they approached

the individual.     The officers asked the individual what he was

carrying in the trash bag and he, the individual responded, “I’m

homeless, just clothes.”       The officers then asked the individual

if he would show them the contents of the bag.           The individual

then untied the bag and opened it for the officers.             The

officers immediately observed a blue jacket inside the trash

bag.   The individual then fled leaving the black trash bag

behind.    During his flight the individual ran into a person

riding a bike and knocked him, the bicyclist, to the ground.

11.    The officers caught and detained the individual, later

identified as Williams.       Williams was placed into custody, pat-

frisked, and was given his Miranda warnings.           During the pat-

frisk the officers recovered a large sum of US currency from the

front pocket of Williams pants.




2
  The location on Albany Street where Williams was eventually detained is
approximately .5 miles from the location where the witness, discussed in
Paragraph #9, stated he observed an individual with a sum of cash and
removing his jacket.

                                      5
        Case 1:20-mj-05422-JGD Document 1-2 Filed 11/18/20 Page 6 of 7



12.    The black trash bag discussed above, was seized by law

enforcement and they recovered a large amount of US currency, a

dark colored knit hat, and a blue jacket.          Inside the blue

jacket’s pockets law enforcement recovered an additional sum of

US currency; a pair of blue latex gloves; a note written on

white paper with the words, “I have a gun ,It’s a robbery.               Give

me the money now;” a Massachusetts Department of Transitional

Assistance Card in the name of Stevie Williams; and various

paper money bands.

13.    In total, law enforcement recovered $7538 in US currency

from Williams’ person, the blue jacket, and from the black trash

bag.




                 THIS SECTION LEFT INTENTIONALLY BLANK




                                      6
       Case 1:20-mj-05422-JGD Document 1-2 Filed 11/18/20 Page 7 of 7



                                CONCLUSION

14.   Based on the foregoing, I submit there is probable cause to

believe that, Stephen D. Williams, by force and violence, and by

intimidation took from the person and presence of another, money

in the care, custody, control, management and possession of the

Santander Bank located at 575 Boylston Street, Boston,

Massachusetts, a bank whose deposits were insured by the Federal

Deposit Insurance Corporation in violation of 18 U.S.C.

§ 2113(a).



                                   /s/ Bryce J. Ferrara
                                   Bryce J. Ferrara, Special Agent
                                   Federal Bureau of Investigation
                                   Sworn telephonically pursuant
                                   To Fed.R.Crim.P.41 (d)(3)


Subscribed and sworn to telephonically in accordance with
                                            Nov_____
Federal Rule of Criminal Procedure 4.1 on this   18, 2020
                                                      day of
November 2020.


__________________________________________
HONORABLE JUDITH G. DEIN
United States Magistrate Judge




                                     7
